DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The cancellation of Claim 5 in the submission filed 3/16/2021 is acknowledged and accepted.
     The amendments to Claim 1 in the submission filed 3/16/2021 are acknowledged and accepted.

Response to Arguments
     The Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
     The Applicant argues that, with respect to Claim 1 which incorporates the subject matter of cancelled Claim 5, as well as Claims 2, 4, 6-8, 16-17, Hsiao et al. fails to teach or reasonably suggest the substrate being selected from the group consisting of a multi-spectral optical filter array, an optical wafer, and an optical component (See Claim 1), or a multi-spectral optical filter array having a filter element substrate (See Claim 16).  The Examiner respectfully disagrees.  As indicated by Applicant, Hsiao et al. teaches a color filter (See for example Figures 2-5) that includes a glass substrate (See for example 31 in Figures 2-4; 301 in Figure 5).  The Examiner specifically notes that the glass substrate of 
     Claims 1-2, 4, 6-8, 16-17 are now rejected as follows.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-2, 4, 6, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (U.S. Patent Application Publication US 2013/0070187 A1), of record.
     Hsiao et al. discloses an optical apparatus (See for example Abstract; Figures 1-7), comprising a substrate (See for example 31 in Figures 2-4; 301 in Figure 5) having an aperture mask (See for example 33, 36 in Figures 2-4; 303, 306 in Figure 5) printed directly on at least one of a light entrance surface or a light exit surface of the substrate so 
Figures 1-7) having a filter element substrate (See for example 31 in Figures 2-4; 301 in
Figure 5) with an opaque aperture mask (See for example 33, 36 in Figures 2-4; 303, 306 in Figure 5; Paragraphs 0032-0039, 0043-0045, 0049-0051) printed directly thereon to a portion of the substrate (See for example 31, 33, 36 in Figures 2-4; 301, 303, 306 in Figure 5), the aperture mask being formed from a photoresist (See for example 33, 36 in
Figures 2-4; 303, 306 in Figure 5; Paragraphs 0032-0039, 0043-0045, 0049-0051) and wherein no optical coating is present between the substrate and the aperture mask (See for example 31, 33, 36 in Figures 2-4; 301, 303, 306 in Figure 5).  Hsiao et al. further discloses the aperture mask is printed on both a light entrance surface and a light exit surface of the substrate (See for example 33, 36 in Figures 2-4; 303, 306 in Figure 5).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al., of record.
     Hsiao et al. discloses the invention as set forth above, but does not specifically disclose the photoresist being a positive or negative photoresist.  However, it is well known in the art that photoresists may be positive photoresist or negative photoresist, depending on the characteristics and advantages required for the photoresist.  For example, positive photoresist is generally more expensive, but offers a higher minimum feature resolution, whereas negative photoresist is generally less expensive, but has a lower minimum feature resolution.  Official Notice is taken.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the photoresist be a positive or negative photoresist, to take .

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/27/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872